        Case 2:20-cv-01895-CJB Document 16 Filed 09/10/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

REBECCA JARRELL                                          CIVIL ACTION
O/B/O A.L.J.

VERSUS                                                   No. 20-1895

KILOLO KIJAKAZI, ACTING                                  SECTION: “J”(5)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                                    ORDER

      The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file

any objections to the Magistrate Judge’s Report and Recommendation, hereby

approves the Magistrate Judge’s Report and Recommendation and adopts it as its

opinion herein.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment is denied,

that Defendant’s motion for summary judgment is granted, and that Plaintiff’s suit

is dismissed with prejudice.

      New Orleans, Louisiana, this 10th day of September, 2021.




                                                CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
